DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1 or 6. In particular, the prior art discloses various arrangements of folding and pivoting steering arrangements for scooters (see references cited). Parent applications by Applicant are also relevant, but do not appear to be subject to double patenting rejections. Accordingly, the prior art and parent applications do not teach or make obvious a foot-deck-based vehicle, comprising: a foot deck having a front end and a rear end; a front wheel assembly mounted at the front end of the foot deck and a rear wheel assembly mounted at the rear end of the foot deck; a handlebar mount on the foot deck and a handlebar that extends from the handlebar mount, wherein the handlebar mount defines a handlebar pivot axis and has a handlebar mount engagement surface extending circumferentially about the handlebar pivot axis and having a plurality of handlebar mount projections which alternate with a first plurality of handlebar mount valleys, wherein an axial height of the plurality of handlebar mount projections above the plurality of handlebar mount valleys is a handlebar mount projection height, wherein the handlebar has a handlebar engagement surface extending circumferentially about the handlebar pivot axis and having a plurality of handlebar projections which alternate with a plurality of handlebar valleys, wherein an axial height of the plurality of handlebar projections above the plurality of handlebar valleys is a handlebar mount projection height, wherein the handlebar is precessively pivotable about the handlebar pivot axis between a use position and a storage position, wherein the handlebar has a distal end that is farther away from the foot deck when the handlebar is in the use position than when the handlebar is in the storage position, and wherein, during pivoting of the handlebar between the use and storage positions, engagement of the handlebar projections with the handlebar mount projections hold the handlebar away from the foot deck such that there is a gap present between a circumferential surface of the handlebar and a corresponding circumferential surface of the foot deck about the handlebar pivot axis, wherein at the use and storage positions the handlebar projections engage the handlebar mount valleys and the handlebar mount projections engage the handlebar 30Millman IP ref: YSL-352 valleys, such that the circumferential surface of the handlebar and the corresponding circumferential surface of the foot deck are closer together than during pivoting of the handlebar between the use and storage positions, a locking member that is positionable in a lock position in which the locking member holds the handlebar at at least one of the use and storage positions to keep the handlebar projections engaged with the handlebar mount valleys and the handlebar mount projections engaged with the handlebar valleys, and a release position in which the locking member permits the handlebar to move to disengage the handlebar projections from the handlebar mount valleys and to disengage the handlebar mount projections from the handlebar valleys, and to pivot between the use and stowage positions, wherein the gap that is present during pivoting of the handlebar between the use and storage positions visually indicates that the handlebar is unlocked and is at a transitional position other than the use position and the stowage position of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618